ORDER

¶ 1. This matter comes before the Court on the Petition for Reinstatement to the *636Practice of Law filed by counsel for Deborah L. Denard. After due consideration, the Court finds that Deborah Denard has failed to meet the jurisdictional requirements of Rule 12 of the Mississippi Rules of Discipline. Accordingly, Denard’s petition seeking reinstatement to the practice of law should be denied.
¶ 2. IT IS THEREFORE ORDERED that the petition for reinstatement to the practice of law filed by counsel for Deborah Denard is hereby denied.
¶ 3. SO ORDERED.
/s/ James W. Smith, Jr.
JAMES W. SMITH, JR., CHIEF JUSTICE
DIAZ, J., Not Participating.